NO. 12-00-00325-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

NETAR HANDY PENSON,§
		APPEAL FROM THE 
APPELLANT

V.§
		COUNTY COURT AT LAW #3

THE STATE OF TEXAS,
APPELLEE§
		SMITH COUNTY, TEXAS
 
PER CURIAM
	Netar Handy Penson ("Appellant") was charged with driving while intoxicated.  A jury found
Appellant guilty as charged. The trial court placed her on probation. She filed a pro se notice of
appeal and advised the court that she was indigent.  After a hearing, the trial court found that
Appellant did not qualify for court-appointed counsel.  Although she timely perfected this appeal,
Appellant did not file a reporter's record or a brief.  
	Accordingly on February 9, 2001, we notified Appellant of the time period she had to retain
counsel and file the reporter's record.  Appellant did not respond to our notice nor did she file a pro
se brief.  Therefore, on August 30, 2001, we ordered that this appeal would be submitted on the
clerk's record alone and without briefs.  See Tex. R. App. P. 38.8 (b)(4).
	We have conducted a diligent review of the record of the record and conclude that the trial
court committed no fundamental error.  See Meza v. State, 742 S.W.2d 708, 708-09 (Tex.
App.-Corpus Christi 1987, no pet.).
	The judgment of the trial court is affirmed. 
Opinion delivered December 21, 2001.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.

(DO NOT PUBLISH)